Name: 2007/587/EC: Commission Decision of 24 August 2007 on a financial contribution from the Community towards emergency measures to combat swine vesicular disease in Italy in 2006 and 2007 (notified under document number C(2007) 3957)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  agricultural policy;  EU finance;  Europe
 Date Published: 2007-08-25

 25.8.2007 EN Official Journal of the European Union L 220/25 COMMISSION DECISION of 24 August 2007 on a financial contribution from the Community towards emergency measures to combat swine vesicular disease in Italy in 2006 and 2007 (notified under document number C(2007) 3957) (Only the Italian text is authentic) (2007/587/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 3(3) thereof, Whereas: (1) Outbreaks of swine vesicular disease occurred in Italy in 2006 and 2007. The emergence of that disease represents a serious risk to the Community's livestock population. (2) In order to prevent the spread of the disease and to help eradicate it as quickly as possible, the Community should contribute financially towards the eligible expenditure incurred by the Member State under the emergency measures taken to combat the disease, as provided for in Decision 90/424/EEC. (3) Payment of Community financial support towards emergency measures to combat Swine vesicular disease is subject to the rules laid down in Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (2). (4) On 4 June 2007, Italy submitted a final rough estimate of the costs incurred in taking measures to eradicate the disease. (5) The Italian authorities have fully complied with their technical and administrative obligations as set out in Article 3 of Decision 90/424/EEC and Article 6 of Regulation (EC) No 349/2005. (6) The payment of the Community financial contribution must be subject to the condition that the planned activities were actually implemented and that the authorities provide all the necessary information within the set deadlines. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Community 1. A financial contribution from the Community is granted to Italy towards the costs incurred by that Member State in taking the measures referred to in Article 3(2) of Decision 90/424/EEC to combat swine vesicular disease in 2006 and 2007. 2. The financial contribution from the Community shall be 50 % of the expenditure eligible for Community funding as referred to in paragraph 1. It shall be paid under the conditions provided for in Regulation (EC) No 349/2005. Article 2 Payment arrangements A first tranche of EUR 1 200 000 shall be paid as part of the Community financial contribution provided for in Article 1. Article 3 Addressee This Decision is addressed to the Republic of Italy. Done at Brussels, 24 August 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 55 of 1.3.2005, p. 12.